              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00170-MR


JOSHUA SETTLEMYER,              )
                                )
              Plaintiff,        )
                                )                    MEMORANDUM OF
vs.                             )                    DECISION AND ORDER
                                )
T. HAMPTON, et al.,             )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion for

Summary Judgment [Doc. 35].

I.    BACKGROUND

      The Plaintiff, proceeding pro se, filed this action pursuant to 42 U.S.C.

§ 1983 addressing a use of force incident that allegedly occurred at the

Marion Correctional Institution.1 The Defendants are Correctional Officers

Timothy Hampton (“Officer Hampton”) and William Smith (“Officer Smith”),

as well as Correctional Sergeant Joshua Smith (“Sergeant Smith”)

(collectively “Defendants”). The Amended Complaint passed initial review on




1 The Plaintiff was formerly a prisoner of the State of North Carolina but was recently
released from prison. [See Doc. 24].




        Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 1 of 11
claims of excessive force, failure to intervene, as well as failure to train and

supervise. [Doc. 25 at 4, 8].2

         The Defendants now move for summary judgment. [Doc. 35]. The

Court notified the Plaintiff of the opportunity to respond to the Defendants’

Motion and to present evidence in opposition pursuant to Fed. R. Civ. P. 56.

[Doc. 39: Roseboro3 Order]. Plaintiff has not filed a response, and the time

to do so has expired. This matter is now ripe for disposition.

II.      STANDARD OF REVIEW

         Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

         The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,



2The Plaintiff’s original Complaint and Amended Complaint are not verified or signed
under penalty of perjury. [Docs. 1, 17].
3   Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).


                                             2

           Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 2 of 11
depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations ..., admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Courts “need

not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Eastern Shore Mkt. Inc. v. J.D. Assoc.’s, LLP, 213 F.3d 175,

180 (4th Cir. 2000). The nonmoving party must present sufficient evidence

from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).




                                      3

        Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 3 of 11
       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557,

586 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

III.   FACTUAL BACKGROUND

       Viewing the forecast of evidence in the light most favorable to the

Plaintiff, the following is a recitation of the relevant facts.

       On April 26, 2019 at approximately 18:33 hours, Officer Hampton and

Officer Smith were assisting in conducting showers for inmates. [Doc. 37-4:

Officer Hampton Affid. at ¶7]; [Doc. 37-5: Officer Smith Affid. at ¶ 7]. The

Plaintiff was placed in handcuffs behind his back so that he could exit his cell

to receive his shower. [Doc. 37-4: Officer Hampton Affid. at ¶ 8]. As soon as

the cell door was opened, the Plaintiff aggressively advanced towards Officer

Hampton while also shouting derogatory remarks towards Officer Hampton.

[Doc. 37-4: Officer Hampton Affid. at ¶¶ 9-10]; [Doc. 37-5: Officer Smith Affid.

at ¶ 9]. In accordance with NCDPS policy, Officer Hampton, using a soft

hands-on defensive tactic, placed his hand on the Plaintiff’s chest to stop his


                                         4

        Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 4 of 11
advance, then used “a minimal amount of force (a slight shove)” to return the

Plaintiff to his cell. [Doc. 37-4: Officer Hampton Affid. at ¶¶ 11-13, 19]; [Doc.

37-5: Officer Smith Affid. at ¶ 10]. Officer Hampton’s use of force was

“minimal but necessary to stop the advance of a combative inmate with a

history of gang activity and assaultive behavior.” [Doc. 37-4: Hampton Affid.

at ¶ 20].4 Officer Hampton then secured Plaintiff’s cell door, however, the

Plaintiff refused to return his hand restraints. [Doc. 37-4: Officer Hampton

Affid. at ¶¶ 13-14]. Officer Hampton notified the sergeant on duty, Sergeant

Smith, of the incident. [Doc. 37-4: Officer Hampton Affid. at ¶ 14]; [Doc. 37-

6: Sergeant Smith Affid. at ¶ 9].

         Sergeant Smith conducted a preliminary investigation of the incident

by checking the Plaintiff for injuries and listening to his side of the story. [Doc.

37-6: Sgt. Smith Affid. at ¶ 10]. The Plaintiff explained that he could have

injured himself had he fallen while handcuffed, but at no point did the Plaintiff

say that he had fallen or that he needed any medical attention. [Doc. 37-6:

J. Smith Affid. at ¶ 11-12]. Nurse Angila Condrey5 screened the Plaintiff

following this incident but the Plaintiff denied needing medical treatment and



4The Plaintiff is a validated member of a North Carolina Department of Public Safety
Security Risk Group with a history of assaultive/ combative behavior as an inmate. [Doc.
37-4: Officer Hampton Affid. at ¶ 17-18]; [Doc. 37-6: Sergeant Smith Affid. at ¶¶ 14-15].

5   Nurse Angila Condrey is not a Defendant in this action.
                                              5

           Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 5 of 11
refused subsequent medical screening. [Doc. 37-2: Use of Force Report at

2, 10]; [Doc. 37-4: Hampton Affid. at ¶ 16]. The Plaintiff, in a disciplinary

hearing following the incident, was found guilty of disobeying an order and

using profane language. [Doc. 37-2: Use of Force Report at 4].

      The Plaintiff has not presented any forecast showing that the

Defendants ever knowingly or willfully acted in any manner intended to

deprive the Plaintiff of any right secured by North Carolina law or the

Constitution or laws of the United States. [Doc. 37-4: Officer Hampton Affid.

at ¶ 23]; [Doc. 37-5: Officer Smith Affid. at ¶ 13]; [Doc. 37-6: Sergeant Smith

Affid. at ¶ 17].

      The Defendants have filed video surveillance of the incident that

shows:

      6:33:01      An officer unlocks the cell door as a second officer
                   stands by;

      6:33:11      Plaintiff exits the cell while advancing towards the
                   officer and speaking;

      6:33:12      An officer applies one hand the Plaintiff’s chest to
                   push him back against the cell doorway, then shoves
                   the Plaintiff back through the cell doorway;

      6:33:16      Cell door is closed;

      6:33:19      The door trap is closed and the officers proceed to
                   the next cell;



                                          6

         Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 6 of 11
      6:34:16      An officer returns to lean against the Plaintiff’s cell
                   door and appears to make a radio communication;

      6:34:27      The officer walks away;

      6:35:03      An officer returns to the Plaintiff’s cell, opens the door
                   trap, appears to remove his restraints, and leaves;

      6:35:28      A third officer arrives at the Plaintiff’s cell and
                   appears to confer with him; and

      6:35:47      The third officer walks away

[See Doc. 39: Order Granting Motion to File Video Exhibit Manually].

IV.   DISCUSSION

      The Plaintiff alleges that Officer Hampton used excessive force by

pushing him back towards the cell, that Officer Smith failed to intervene, and

that Sergeant Smith failed to train and supervise the officers.

      The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. Const. Amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain,” Whitley v. Albers, 475 U.S. 312,

319 (1986). To establish an Eighth Amendment claim, an inmate must

satisfy both an objective component – that the harm inflicted was sufficiently

serious – and a subjective component – that the prison official acted with a

sufficiently culpable state of mind. Williams v. Benjamin, 77 F.3d 756, 761

(4th Cir. 1996).



                                        7

        Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 7 of 11
      This subjective standard requires proof of malicious or sadistic action

by a prison official in order to make out an excessive force claim. This is

because prison “[o]fficials are entitled to use appropriate force to quell prison

disturbances.” Williams, 77 F.3d at 761. “Because officials must act ‘in

haste, under pressure, and frequently without the luxury of a second chance,’

deliberate indifference is not a sufficiently rigorous standard.” Id. (citing

Whitley, 475 U.S. at 320. “Rather, in these circumstances, in order to make

out an Eighth Amendment claim, a prisoner must demonstrate that officials

applied force maliciously and sadistically for the very purpose of causing

harm.” Id. (internal quotations and citation omitted).

      The Fourth Circuit recognizes a cause of action for bystander liability

“premised on a law officer’s duty to uphold the law and protect the public

from illegal acts, regardless of who commits them.” Stevenson v. City of

Seat Pleasant, Md., 743 F.3d 411, 416-17 (4th Cir. 2014) (quoting Randall v.

Prince George’s Cnty., 302 F.3d 188, 203 (4th Cir. 2002)). A “bystander

officer” can be liable for his or her nonfeasance if he or she: “(1) knows that

a fellow officer is violating an individual’s constitutional rights; (2) has a

reasonable opportunity to prevent the harm; and (3) chooses not to act.”

Randall, 302 F.3d at 204.

      In order to make out an Eighth Amendment claim for supervisory


                                       8

       Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 8 of 11
liability, a plaintiff must demonstrate:



            (1) that the supervisor had actual or constructive
            knowledge that [his] subordinate was engaged in
            conduct that posed “a pervasive and unreasonable
            risk” of constitutional injury to citizens like the plaintiff;
            (2) that the supervisor's response to that knowledge
            was so inadequate as to show “deliberate
            indifference to or tacit authorization of the alleged
            offensive practices,”; and (3) that there was an
            “affirmative causal link” between the supervisor's
            inaction and the particular constitutional injury
            suffered by the plaintiff.

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (quoting Shaw v.

Stroud, 13 F.3d 791, 799 (4th Cir. 1994)).

      Here, the Plaintiff contends that Officer Hampton violated his rights

under the Eighth Amendment by using excessive force against him, that

Officer Smith failed to intervene during the incident, and that the incident

occurred due to Sergeant Smith’s failure to adequately train and supervise

the officers. The forecast of the evidence before the Court, however, leaves

no genuine issue of material fact for trial on these issues. The Plaintiff’s

aggressive advance towards Officer Hampton, while also shouting

derogatory remarks, warranted Officer Hampton’s use of force sufficient to

control the Plaintiff and return him to his cell. Furthermore, the Plaintiff

denied needing medical treatment and refused a subsequent medical


                                           9

        Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 9 of 11
screening after the incident. As such, the record is clear that the force

employed was not serious or significant.         Moreover, the Plaintiff’s only

apparent complaint was the potential that he could have fallen while

handcuffed. Notwithstanding such hypothetical concerns, the Plaintiff has

submitted no forecast of evidence that the force Officer Hampton used was

objectively unreasonable, that Officer Hampton subjectively applied such

force with the requisite state of mind, or that the Plaintiff sustained any injury

whatsoever. In sum, the undisputed forecast of evidence before the Court

shows that Officer Hampton acted reasonably under the circumstances and

exercised only the minimal amount of force necessary to restore order and

discipline in response to Plaintiff’s aggressive behavior and actions. See

Williams, 77 F.3d at 761. Further, Officer Hampton denies that he acted for

the purpose of depriving any right secured to the Plaintiff, which the Plaintiff

does not attempt to refute.

      Without any use of excessive force, the Plaintiff’s claim against Officer

Smith for failure to intervene during the incident necessarily fails. Likewise,

because Officer Hampton’s use of force was appropriate, allowed under

NCDPS policy, and does not pose an unreasonable risk of constitutional

injury, the Plaintiff’s claim against Sergeant Smith for failure to adequately

train and supervise the officers necessarily fails as well.


                                       10

       Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 10 of 11
      Therefore, the Defendants will be granted summary judgment as to

these claims.6

IV.   CONCLUSION

      For the reasons stated herein, the Court grants summary judgment for

the Defendants’ and this action is dismissed with prejudice.

                                            ORDER

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion for

Summary Judgment [Doc. 35] is GRANTED and this action is DISMISSED

WITH PREJUDICE.

      The Clerk is respectfully directed to terminate this action.

      IT IS SO ORDERED.

                                     Signed: August 11, 2021




6 In light of the Court’s conclusion that the forecast of evidence presented fails to
demonstrate a constitutional violation, the Court need not address the Defendants’
assertion of the defense of qualified immunity. Curiously, the Defendants also argue that
the Plaintiff’s requests for declaratory and injunctive relief should be denied as moot.
However, the Court previously dismissed Plaintiff’s request for declaratory and injunctive
relief as moot. [See Doc. 25].
                                            11

        Case 1:19-cv-00170-MR Document 41 Filed 08/11/21 Page 11 of 11
